COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00405-CV


UNEEDA REED                                                       APPELLANT

                                       V.

COOK CHILDREN’S MEDICAL                                            APPELLEE
CENTER, INC.


                                    ----------

           FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                         MEMORANDUM OPINION1

                                    ----------

                                I. INTRODUCTION

       In three issues, Appellant Uneeda Reed challenges the trial court’s

summary judgment rendered in favor of Appellee Cook Children’s Medical

Center, Inc. (CCMC) on her claims for racial discrimination and retaliation. We

will affirm.

       1
        See Tex. R. App. P. 47.4.
                   II. FACTUAL AND PROCEDURAL BACKGROUND

      Reed, an African-American female, began working at CCMC in May 2006.

She worked the third shift as a lead tech in the Sterile Processing Department.

      In December 2011, Reed met with Director of Nursing Sharon Smith

because Reed felt that she was being treated unfairly. Reed believed that she

should have been allowed to attend a training on the new T-DOC system,2 but

her department manager, Larry Ilse, chose three Caucasian individuals—a lead

tech on the first shift, a first-year student on the second shift, and a supervisor—

to attend the training.   A few days later, Reed met with Susan Morrow, the

Manager of Employee Relations, and discussed the racial discrimination issues

that Reed perceived.

      Approximately one month later in mid-January 2012, Morrow conducted

interviews with all of the nonmanagement employees in the Sterile Processing

Department, including Reed.       Morrow asked the same questions of each

employee, using a prepared list of questions that asked about communication


      2
        In late 2011, the Sterile Processing Department began using a new
software system called T-DOC to keep track of surgical instruments. The T-DOC
system tracks whether surgical instruments have been sent out for repairs and
allows employees to access lists of instruments that need to be on a surgical tray
for different types of surgeries; employees in the Sterile Processing Department
can then print off a list, gather the necessary instruments, and assemble the
surgical trays. In order for employees to access the T-DOC system, their user
IDs need to be added to the system by “administrators.” Consequently, the T-
DOC system required several employees to be trained as “administrators” so
they could add new user IDs to the T-DOC system and update the system when
a doctor requested a change to the list of surgical instruments on a surgical tray.

                                         2
within the department, physical working conditions within the department,

opportunities for advancement, whether the employee’s manager followed

policies and procedures, whether the employee’s manager treated employees

fairly, any feedback employees receive, and suggestions for improvement.

During the course of the interviews, several employees raised unsolicited

complaints about Reed, including the following:

    Reed doesn’t like the day-shift lead tech and will not communicate with
     her;

    Reed talks down to her staff;

    Reed is rude and disrespectful;

    Reed talks about “poor choices” in other employees’ lives;

    Reed engages in gossip;

    Employees dread coming to work because Reed is verbally and personally
     abusive to them;

    Employees are fearful of retaliation from Reed;

    Reed, unprovoked, said to a staff member, “You do know I am the Lead
     Tech, don’t you?” The staff member said, “Yes, I do,” and asked if he/she
     had done anything wrong. Reed then replied, “No, but it is best you do
     what I say or you are going to regret it.”

    Reed stated that “if anyone goes to human resources on her, she keeps a
     journal, and they are going to regret it”;

    Reed uses curse words, including the “F” word, in the workplace;

    Reed is unfair with work assignments;

    Reed rants and speaks badly about staff members to other staff members;
     and

                                       3
    Reed is very mean, speaks harshly, and is always fighting with someone.

Some of the complaints were first-person accounts of Reed’s behavior, but some

were made by other employees who had witnessed Reed’s behavior directed to

someone else. Morrow prepared a summary of the results of her interviews and

passed along the summary to her supervisor.

      In February 2012, Smith and Ilse met with Reed and told Reed that her

coworkers had made several complaints about her job performance. During the

meeting, Ilse observed Reed’s rolling her eyes and smirking as the issues were

raised. Reed denied all of the issues and would not concede any truth, even in

situations where one or more employees had corroborated her behavior toward

others. Approximately one week after the meeting, Ilse informed Reed that she

had been demoted from lead tech to Tech 1 and that her pay was cut due to

disruptive behavior.3 Ilse also told Reed that she could still interview for the

coordinator position for which she previously had applied but that the demotion

would weigh heavily against her receiving the promotion; Ilse later hired a

Caucasian female for the coordinator position.

      Reed filed a charge with the Equal Employment Opportunity Commission

(EEOC).    The EEOC was unable to conclude that a statutory violation had

occurred and notified Reed of her right to file suit.

      3
       As of the time that Ilse completed his declaration, which was not dated but
was attached to CCMC’s motion for summary judgment that was filed on May 31,
2013, Reed’s former position as a lead tech had not been filled, and Reed
continued to work for CCMC.

                                           4
      Reed filed suit against CCMC, alleging causes of action for racial

discrimination and for retaliation under Title VII of the Civil Rights Act of 1964 and

chapter 21 of the Texas Labor Code. In due course, CCMC filed a traditional

motion for summary judgment on Reed’s claims and attached summary-

judgment evidence.      Reed filed a response and attached summary-judgment

evidence.      CCMC objected to seven of Reed’s exhibits,4 and the trial court

sustained CCMC’s objections. The trial court thereafter granted CCMC’s motion

for summary judgment, ordered that Reed take nothing by her suit, and

dismissed with prejudice all of Reed’s claims against CCMC. Reed perfected

this appeal.

    III. TRIAL COURT DID NOT ABUSE ITS DISCRETION BY EXCLUDING EXHIBITS

      In her first issue, Reed argues that the trial court erred by sustaining

CCMC’s objections to her summary-judgment evidence after finding that the

statements in the seven exhibits did not constitute admissions by a party

opponent.




      4
       CCMC also objected to an attachment to Reed’s affidavit, which contains
a document that Reed had prepared detailing the complaints she was making
against CCMC; the trial court sustained CCMC’s objection. We will not consider
that piece of excluded summary-judgment evidence in our summary-judgment
review because Reed does not challenge it on appeal. See Frazier v. Yu, 987
S.W.2d 607, 610 (Tex. App.—Fort Worth 1999, pet. denied) (“Where evidence
has been held to be inadmissible and that holding has not been challenged on
appeal, this court cannot consider the excluded evidence.”).

                                          5
                       A. The Excluded Exhibits at Issue5

      Reed’s Exhibits 6 through 12 contain notes taken by Morrow during her

interviews with various nonmanagement employees of the Sterile Processing

Department. The notes of the nonmanagement employees’ responses that are

pertinent to Reed’s claims include the following:

     “[W]hite people get communications, others have to hear things from
       them”; Ilse does not apply some standards across the board; “thinks it is a
       black & white thing going on in dept.”; and Ilse promoted one employee
       after six months without posting the position but made Reed apply for a
       lead tech position.

     Ilse does not communicate well with Reed. This particular employee was
      not sure if the managers were racially prejudiced or not.

     “[F]eels this is a black/white thing.” In response to the question about
       whether Ilse provides on-the-job training, this employee responded that
       Reed does not get assignments.

     “[F]eels [C]aucasians are afforded more/better opportunities than other
       races.”

     Sees “black/white issues in dept.” and said that Ilse treats and
      communicates better with the white lead tech than the black lead tech and
      that Ilse could meet with Reed before he leaves for the day.



      5
        CCMC points out in its brief that when it filed its objection in the trial court,
it mistakenly identified the objectionable exhibits as “Exhibits 7 – 13 (Interview
Notes).” It is clear from the description that CCMC was referring to Exhibits 6
through 12 because Exhibit 6 contains interview notes, while Exhibit 13 contains
excerpts from a deposition. Moreover, it appears from the trial court’s notation in
the order sustaining CCMC’s objections—“801 does not apply – no admission by
a party opponent just notes of statements”—that the trial court understood that
CCMC was referring to Exhibits 6 through 12. We therefore analyze whether the
trial court erred by sustaining CCMC’s objections to Exhibits 6 through 12 that
were attached to Reed’s summary-judgment response.

                                           6
Throughout the responses, the issues that the nonmanagement employees

repeatedly brought up included that there was insufficient communication within

the department, that less-experienced employees were being treated better than

more experienced employees, that the scheduling was not done fairly, and that

night-shift workers did not receive the same training as day-shift workers.

                             B. Standard of Review

      We review a trial court’s decision to exclude summary-judgment evidence

for an abuse of discretion. Pipkin v. Kroger Tex., L.P., 383 S.W.3d 655, 667

(Tex. App.—Houston [14th Dist.] 2012, pet. denied); Holloway v. Dekkers, 380
S.W.3d 315, 318 (Tex. App.—Dallas 2012, no pet.). A trial court abuses its

discretion if the court acts without reference to any guiding rules or principles,

that is, if the act is arbitrary or unreasonable. Low v. Henry, 221 S.W.3d 609,

614 (Tex. 2007); Cire v. Cummings, 134 S.W.3d 835, 838–39 (Tex. 2004).

                       C. Applicable Rules of Evidence

      “‘Hearsay’ is a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the

matter asserted.”    Tex. R. Evid. 801(d).      The “hearsay rule” excludes the

admission of hearsay evidence.      Tex. R. Evid. 802.     However, the rules of

evidence also provide that many types of hearsay evidence are not excluded by

the hearsay rule. See Tex. R. Evid. 803, 804.

      A statement that is hearsay may contain additional hearsay within it, i.e.,

hearsay within hearsay. “Hearsay included within hearsay is not excluded under

                                         7
the hearsay rule if each part of the combined statements conforms with an

exception to the hearsay rule” provided in the rules of evidence. Tex. R. Evid.

805.

       The rules of evidence contain an exception from the hearsay rule for

admissions by a party opponent.         Tex. R. Evid. 801(e)(2).   Texas Rule of

Evidence 801(e)(2) sets forth the requirements for a statement to qualify as an

admission by a party opponent:

       The statement is offered against a party and is:

             (A) the party’s own statement in either an individual or
       representative capacity;

              (B) a statement of which the party has manifested an adoption
       or belief in its truth; [or]

             ....

             (D) a statement by the party’s agent or servant concerning a
       matter within the scope of the agency or employment, made during
       the existence of the relationship.

Tex. R. Evid. 801(e)(2)(A), (B), (D).

       The proponent of hearsay evidence has the burden of showing that the

testimony fits within an exception to the general rule prohibiting the admission of

hearsay evidence. Volkswagen of Am., Inc. v. Ramirez, 159 S.W.3d 897, 908

n.5 (Tex. 2004).

                                    D. Analysis

       Here, in arguing that the trial court abused its discretion by excluding

Exhibits 6 through 12, Reed relies on the exclusions from the hearsay rule that

                                          8
are set forth above. See Tex. R. Evid. 801(e)(2)(A), (B), (D). With regard to the

exclusion from hearsay under rule 801(e)(2)(A), there is no evidence that the

statements in the notes were CCMC’s own statements; the statements were not

made by a supervisory official but were instead made by nonmanagement

employees who did not serve in a representative capacity for CCMC.            Cf.

Johnson v. Saks Fifth Ave. Tex., L.P., No. H-05-1237, 2007 WL 781946, at *11–

12 (S.D. Tex. Mar. 9, 2007) (“A statement by a supervisory official who plays a

role in the decisionmaking process is generally admissible.”). With regard to the

exclusion from hearsay under rule 801(e)(2)(B), there is no evidence in the

record that CCMC adopted the statements of the nonmanagement employees

that were recorded in Morrow’s notes or that CCMC believed the truth of the

statements; CCMC did not reference Exhibits 6 through 12, nor did CCMC rely

on any of the statements contained in Exhibits 6 through 12—none of which

complain of Reed—for demoting Reed.         With regard to the exclusion from

hearsay under rule 801(e)(2)(D), the statements made by the nonmanagement

employees about racism in the Sterile Processing Department did not concern a

matter within the scope of the their employment.       See Nichols v. Bennett

Detective & Protective Agency, Inc., 245 F. App’x 224, 229 (3rd Cir. 2007)

(holding that trial court did not abuse its discretion in declining to consider

statement of “time and attendance specialist” that supervisor was racist because

statements did not concern matters within scope of employee’s employment).



                                       9
Because none of the exceptions proffered by Reed apply, the statements made

by the nonmanagement employees are inadmissible hearsay.

      The documents containing the nonmanagement employees’ statements

also constitute a second level of hearsay to which an exception must apply. See

Tex. R. Evid. 805. Reed did not address the double hearsay issue in her brief.6

Under similar circumstances, notes taken by a human-resources employee

during the course of an internal investigation have been determined to be

inadmissible hearsay. See Ryals v. Am. Airlines, Inc., No. 4:08-CV-460-Y, 2010
WL 3582605, at *7, *11 (N.D. Tex. Sept. 13, 2010) (noting that “the factual

contentions recorded in the notes were apparently related by other employees,

. . . causing the bulk of the notes to be double hearsay”), aff’d, 2014 WL 279756

(5th Cir. Jan. 27, 2014). Here, because Reed did not demonstrate that the notes

taken by Morrow during the course of an internal investigation fit into an

exception, the notes found in Exhibits 6 through 12 contain double hearsay and

are inadmissible. See Tex. R. Evid. 805; Ryals, 2010 WL 3582605, at *7, *11.




      6
        Moreover, Reed negated a potential hearsay exception for business
records found in Texas Rule of Evidence 803(6) when she acknowledged in her
affidavit that in her six years of employment with CCMC, she had “never know[n]
of anytime that an entire department was asked to take a survey . . . .” See Tex.
R. Evid. 803(6) (describing hearsay exception for business records “if it was the
regular practice of that business activity to make the memorandum, report,
record, or data compilation”).

                                       10
       We hold that the trial court did not abuse its discretion by excluding

Exhibits 6 through 12 attached to Reed’s summary-judgment response.        We

overrule Reed’s first issue.

  IV. SUMMARY JUDGMENT WAS PROPER ON REED’S RACIAL DISCRIMINATION AND
                         RETALIATION CLAIMS

       In her second issue, Reed argues that the trial court erred by granting

CCMC’s motion for traditional summary judgment on her claim for racial

discrimination.   In her third issue, Reed argues that the trial court erred by

granting CCMC’s motion for traditional summary judgment on her claim for

retaliation.

                               A. Standard of Review

       We review a summary judgment de novo. Travelers Ins. Co. v. Joachim,

315 S.W.3d 860, 862 (Tex. 2010). We consider the evidence presented in the

light most favorable to the nonmovant, crediting evidence favorable to the

nonmovant if reasonable jurors could and disregarding evidence contrary to the

nonmovant unless reasonable jurors could not. Mann Frankfort Stein & Lipp

Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). We indulge every

reasonable inference and resolve any doubts in the nonmovant’s favor. 20801,

Inc. v. Parker, 249 S.W.3d 392, 399 (Tex. 2008). A defendant who conclusively

negates at least one essential element of a cause of action is entitled to

summary judgment on that claim. Frost Nat’l Bank v. Fernandez, 315 S.W.3d
11
494, 508 (Tex. 2010), cert. denied, 131 S. Ct. 1017 (2011); see Tex. R. Civ. P.

166a(b), (c).

          B. Title VII and the Texas Commission on Human Rights Act

      The Texas Commission on Human Rights Act (TCHRA)7 is modeled after

federal law with the purpose of executing the purposes of Title VII of the Civil

Rights Act of 1964.    Tex. Lab. Code Ann. § 21.001 (West 2006); see NME

Hosps., Inc. v. Rennels, 994 S.W.2d 142, 144 (Tex. 1999). Under both Title VII

and the TCHRA, an employer commits an unlawful employment practice if

because of race the employer fails or refuses to hire an individual, discharges an

individual, or discriminates in any other manner against an individual in

connection with compensation or the terms, conditions, or privileges of

employment. 42 U.S.C. § 2000e-2 (2012); Tex. Lab. Code Ann. § 21.051(1)

(West 2006). It is also an unlawful employment practice under both Title VII and

the TCHRA if the employer retaliates against a person who makes or files a

charge of discrimination. 42 U.S.C. § 2000e-3 (2012); Tex. Lab. Code Ann.

§ 21.055 (West 2006). The Fifth Circuit has held that “the TCHRA is coextensive

with Title VII,” and thus the same analytical framework is used in a discrimination

      7
        We note that the Texas Commission on Human Rights was abolished and
that all of the powers and duties of that Commission were transferred to the
Texas Workforce Commission civil rights division. See Tex. Lab. Code Ann.
§ 21.0015 (West 2006). However, for ease of reference, we continue to refer to
chapter 21 of the Texas Labor Code as the TCHRA. But see Tex. Dep’t of
Family & Protective Servs. v. Howard, No. 05-13-00817-CV, 2014 WL 1464758,
at *3 n.2 (Tex. App.—Dallas Apr. 15, 2014, no pet. h.) (stating that the Dallas
court no longer refers to chapter 21 as the TCHRA).

                                        12
case under the TCHRA as that which is used in a Title VII case. See Evans v.

City of Houston, 246 F.3d 344, 349 (5th Cir. 2001).

               C. McDonnell Douglas Burden-Shifting Analysis

      In discrimination cases that have not been fully tried on the merits, we

apply the McDonnell Douglas Corp. v. Green burden-shifting analysis. 411 U.S.
792, 802–03, 93 S. Ct. 1817, 1824–25 (1973); see also Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 142–43, 120 S. Ct. 2097, 2106 (2000); Wal-

Mart Stores, Inc. v. Canchola, 121 S.W.3d 735, 739 (Tex. 2003).             Under

McDonnell Douglas, the plaintiff in an employment discrimination suit must first

present evidence of a prima facie case of discrimination. Reeves, 530 U.S. at

142, 120 S. Ct. at 2106.      Once a plaintiff presents a prima facie case of

discrimination, the burden shifts to the defendant to articulate “a legitimate,

nondiscriminatory reason” for the adverse employment action. Id. at 142, 120 S.

Ct. at 2106.   If the defendant proffers a nondiscriminatory rationale for the

adverse employment decision, the burden returns to the plaintiff to show “that the

legitimate reasons offered by the defendant were not its true reasons, but were a

pretext for discrimination.” Id. at 143, 120 S. Ct. at 2106. Although the burden-

shifting analysis shifts the burden of production to the defendant, “[t]he ultimate

burden of persuading the trier of fact that the defendant intentionally

discriminated against the plaintiff remains at all times with the plaintiff.” Tex.

Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253, 101 S. Ct. 1089, 1093

(1981).

                                        13
         D. Reed Failed to Present Evidence of a Prima Facie Case
                          of Racial Discrimination

      CCMC moved for summary judgment on Reed’s racial discrimination

claim, arguing that Reed could not establish a prima facie case of racial

discrimination because there had been no ultimate employment decision.

      In the absence of direct evidence, a plaintiff establishes a prima facie case

of racial discrimination in employment by showing that (1) she is a member of a

protected class, (2) she was qualified for the position at issue, (3) she was

subject to an adverse employment action, and (4) she was either replaced by

someone outside her protected class, was treated less favorably than other

similarly situated employees who were not members of her protected class, or

was otherwise discharged because of her race. Nguyen v. Univ. of Tex. Sch. of

Law, 542 F. App’x 320, 323 (5th Cir. 2013).       In a discrimination case, “[a]n

adverse employment action means an ultimate employment decision.” Foley v.

Univ. of Houston Sys., 355 F.3d 333, 340 (5th Cir. 2003). Ultimate employment

decisions that are actionable include decisions to hire, discharge, promote,

compensate, or grant leave but not events such as disciplinary filings,

supervisor’s reprimands, or even poor performance reviews—anything that might

jeopardize employment in the future. See Messer v. Meno, 130 F.3d 130, 140

(5th Cir. 1997), cert. denied, 525 U.S. 1067 (1999); see also Foley v. Univ. of

Houston Sys., 355 F.3d 333, 340 (5th Cir. 2003). Title VII and chapter 21 of the

Texas Labor Code were designed to address ultimate employment decisions, not


                                        14
every action that occurs in the workplace that makes an employee unhappy. See

Messer, 130 F.3d at 140.

      Portions of Reed’s deposition relied upon by CCMC as summary-judgment

evidence show that during Reed’s deposition, she testified that the basis of her

racial-discrimination claim was that she did not receive T-DOC training8 and that

she was not chosen to work on a special assignment. Although asked in her

deposition whether she had suffered any other negative consequences that she

contended were because of her race, she indicated that these were the two

discriminatory actions she relied upon––that she did not receive T-DOC training

and that she was not chosen to work on a special assignment.9 Reed did not

have personal knowledge of who made the decision about which employees

would attend the T-DOC training. Reed said that her pay was not affected as a

result of not being chosen to attend the T-DOC training, that it did not affect any

other aspect of her employment status, and that she had no knowledge of

whether the employees who had attended the T-DOC training had received a

raise as a result of attending the training. Reed testified that she had no facts

      8
     Reed admitted that she had received some basic training on using the T-
DOC system but said that she did not receive any administrative training on it.
      9
        Although pleadings do not constitute summary-judgment evidence, we
note that Reed’s live pleadings contain a general factual background section that
does not differentiate between which employment actions she claims were
discriminatory versus those she claims were retaliatory. See Laidlaw Waste Sys.
(Dallas), Inc. v. City of Wilmer, 904 S.W.2d 656, 660 (Tex. 1995) (stating that
pleadings, even if sworn to, do not constitute competent summary-judgment
proof).

                                        15
that race was a motivating factor—that “was just [her] feeling that’s what

happened.”    She admitted that no one ever said anything about her race in

connection with this decision, that no one ever commented on her race to her

during her employment at CCMC, and that her manager Ilse never said anything

negative to her about her race.

      With regard to not being chosen for the special assignment, Reed testified

at her deposition that she could recall only one special assignment—updating

policies and procedures in the Sterile Processing Department—that came up

during the time that she was a lead tech. Reed’s pay was not affected as a result

of not getting to work on the special assignment, no other aspect of her

employment status was affected as a result of not getting to work on the special

assignment, and she was not aware whether the employee who was selected

had received a raise as a result of working on the special assignment. Reed did

not know who made the decision to not choose her for the special assignment,

and she did not have any personal knowledge of the reason why she was not

chosen. Reed testified that it was her opinion that race was a motivating factor in

the decision not to select her to work on the special assignment, but she

admitted that she did not have any facts to support her allegation that race was a

motivating factor.

      As a matter of law, neither of these actions—not selecting Reed to attend

the T-DOC training and not selecting Reed to work on a special assignment—

constitute an ultimate employment decision that will support a racial-

                                        16
discrimination cause of action. See Roberson v. Game Stop/Babbage’s, 152

F. App’x 356, 361 (5th Cir. 2005) (stating that refusal to allow an employee to

attend a training conference did not constitute an adverse employment action),

cert. denied, 548 U.S. 924 (2006); Banks v. E. Baton Rouge Parish Sch. Bd., 320
F.3d 570, 575 (5th Cir.) (stating that a decision made by an employer that only

limits an employee’s opportunities for promotion or lateral transfer does not

qualify as an adverse employment action), cert. denied, 540 U.S. 817 (2003); see

also Pegram v. Honeywell, Inc., 361 F.3d 272, 283 (5th Cir. 2004) (“Where the

evidence produces no objective showing of a loss in compensation, duties, or

benefits, but rather solely establishes that a plaintiff was [not] transferred [to] a

prestigious and desirable position . . . that evidence is insufficient to establish an

adverse employment action.”).       Accordingly, Reed failed to meet her initial

burden of presenting evidence of a prima facie case of racial discrimination

because the factual grounds forming the basis of this claim as stated by Reed in

her uncontroverted deposition testimony do not rise to the level of an ultimate

employment decision, which is necessary to establish that an adverse

employment action occurred. See Reeves, 530 U.S. at 142, 120 S. Ct. at 2106;

Griffin v. Sea Mar Mgt., Inc., 243 F. App’x 852, 854 (5th Cir. 2007) (holding that

plaintiff did not present a prima facie case of intentional racial discrimination

because refusal to promote appellant did not constitute an adverse employment

action).



                                         17
      Because Reed did not meet her initial burden of presenting evidence of a

prima facie case of racial discrimination, we hold that the trial court did not err by

granting CCMC’s motion for summary judgment on Reed’s claim for racial

discrimination. We overrule Reed’s second issue.

    E. Reed Failed to Show that CCMC’s Legitimate, Nondiscriminatory
     Reason for Her Demotion Was a Pretext for a Claim of Retaliation

      CCMC moved for summary judgment on Reed’s retaliation claim, arguing,

among other things, that CCMC had articulated a legitimate, nonretaliatory

reason for its decision to demote Reed and that Reed had provided no evidence

to create a fact issue on pretext.

                       1. Prima Facie Case of Retaliation

      To establish a prima facie case of retaliation, a plaintiff must show that (1)

she engaged in a protected activity, (2) an adverse employment action occurred,

and (3) there was a causal connection between participation in the protected

activity and the adverse employment decision. Niu v. Revcor Molded Prods. Co.,

206 S.W.3d 723, 730 (Tex. App.—Fort Worth 2006, no pet.); Herbert v. City of

Forest Hill, 189 S.W.3d 369, 376 (Tex. App.—Fort Worth 2006, no pet.). For

purposes of our analysis, we will assume that Reed presented evidence of a

prima facie case of retaliation.     See, e.g., Sanchez v. Dallas/Fort Worth Int’l

Airport Bd., 438 F. App’x 343, 346 (5th Cir. 2011) (assuming without deciding

that plaintiff established a prima facie case of retaliation), cert. denied, 132 S. Ct.
1970 (2012).


                                          18
  2. CCMC’s Legitimate, Nondiscriminatory Reason for Reed’s Demotion

      Assuming that Reed presented evidence that a causal link existed

between her internal complaint and her demotion, thus establishing a prima facie

case of retaliation, the burden shifted to CCMC to articulate a legitimate,

nondiscriminatory reason for Reed’s demotion.         CCMC’s nondiscriminatory

reason for Reed’s demotion is that she was demoted for disruptive behavior.

Reed concedes in her brief that disruptive behavior is a nondiscriminatory reason

for her demotion but argues that CCMC did not make any attempt to explain its

decision not to promote Reed or to cut her pay. Reed did not, however, base her

retaliation claim on the failure to be promoted; instead, she based her retaliation

claim exclusively on the demotion.10         Moreover, Reed’s reduction-in-pay

argument is part and parcel of the demotion, not a separate action. See Black’s

Law Dictionary 497 (9th ed. 2009) (defining “demote” as “[t]o lower (a person) in

rank, position, or pay”).

             3. Reed’s Attempts to Create a Fact Issue on Pretext

      Because CCMC provided a legitimate, nondiscriminatory reason for

demoting Reed, the burden returned to Reed to present evidence that CCMC’s

reason was a pretext for discrimination, that is, CCMC’s articulated reason for

      10
        As stated in her deposition,

           Q. Is there anything else that has happened to you during
      your employment that you think is retaliation besides being
      demoted?

             A. No.
                                        19
Reed’s demotion was false, and the real reason for CCMC’s action was

retaliatory. An employee establishes pretext for a retaliation claim by showing

that her protected activity was a but-for cause of the alleged adverse action by

the employer. See Univ. of Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2533–

34 (2013) (setting forth but-for causation standard for retaliation claims filed

under Title VII); Ptomey v. Tex. Tech Univ., 277 S.W.3d 487, 497 (Tex. App.—

Amarillo 2009, pet. denied) (setting forth but-for causation standard for retaliation

claim filed under section 21.055 of the Texas Labor Code). The employee must

show the adverse employment action would not have been taken but for her

protected activity.   Ptomey, 277 S.W.3d at 497.        Thus, we must determine

whether the summary-judgment evidence is of such substance that on its

consideration, reasonable and fair-minded people could disagree whether CCMC

would not have demoted Reed but for the complaint of racial discrimination that

she made to Morrow.

      Here, Reed argues that the summary-judgment evidence shows a

temporal proximity between the protected activity and her demotion, a pattern of

discrimination by CCMC, and disparate treatment of employees based on race.

We address each of her arguments below.

      Reed first attempts to create a genuine issue as to pretext based on the

temporal proximity between the protected activity (her notifying CCMC of racial

discrimination) and her demotion, both of which occurred within less than two

months. Although close timing between an employee’s protected activity and an

                                         20
adverse employment action against her may provide the “causal connection”

required to make out a prima facie case of retaliation, we have already assumed

that Reed established a prima facie case of retaliation. See Swanson v. Gen.

Servs. Admin., 110 F.3d 1180, 1188 (5th Cir.), cert. denied, 522 U.S. 948 (1997);

Escobedo v. Tex. Bd. of Pardons & Paroles, Civil Action No. H-06-3949, 2009
WL 277562, at *11 n.1 (S.D. Tex. Feb. 4, 2009), aff’d, 354 F. App’x 4 (5th Cir.

2009). “[T]emporal proximity standing alone is insufficient to establish an issue

of fact as to pretext after an employer has provided a non-retaliatory reason.”

Aryain v. Wal-Mart Stores Tex. LP, 534 F.3d 473, 487 (5th Cir. 2008); see also

Roberson v. Alltel Info. Servs., 373 F.3d 647, 656 (5th Cir. 2004) (holding that

without more than timing allegations, and based on employer’s legitimate,

nondiscriminatory reason for retaliation, summary judgment in favor of employer

was proper). Thus, Reed’s temporal proximity argument alone is insufficient to

create a genuine issue as to pretext because CCMC has provided a

nondiscriminatory reason for Reed’s demotion.

      Reed also attempts to raise a genuine issue as to pretext by pointing to the

notes in Exhibits 6 through 12, arguing that they show a pattern of discrimination

by CCMC.     We held above, however, that the trial court did not abuse its

discretion by excluding these exhibits, and we therefore need not consider

them.11


      11
       Even if we were to consider the excluded exhibits, Reed produced no
evidence that the statements were made by a decision maker or that the
                                       21
      Lastly, Reed attempts to raise a genuine issue as to pretext arguing that

she “provided summary judgment evidence and analysis that African-American

and Caucasian employees were treated differently for similar actions.”           To

establish disparate treatment, Reed must demonstrate that a “similarly situated”

employee under “nearly identical” circumstances was treated differently. See

Wheeler v. BL Dev. Corp., 415 F.3d 399, 406 (5th Cir.), cert. denied, 546 U.S.
1061 (2005).    Reed does not do this in her brief; instead, she points to her

summary-judgment response, which relies on the examples of two Caucasian

employees: Stanton, who was caught sleeping in Ilse’s office on two occasions

nonmanagement employees who made the statements were in a position to
influence the individual(s) making the decision on Reed’s demotion. See
Elgaghil v. Tarrant Cnty. Junior College, 45 S.W.3d 133, 140 (Tex. App.—Fort
Worth 2000, pet. denied) (“Stray remarks made in the workplace by non-decision
makers, without more, are not evidence of the employer’s intent to
discriminate.”). Moreover, we would conclude that the exhibits fail to raise a
genuine issue as to any material fact about whether Reed was retaliated against
because of statements that she made to Morrow in December 2011 regarding
perceived racial discrimination.       Although there are broad, generalized
statements in the notes that nonmanagement employees believe racial issues
exist in the Sterile Processing Department, none of the statements in the notes
connect the racial issues in the department to Reed’s retaliation issue. Cf.
Burton v. Carter BloodCare, No. 02-11-00003-CV, 2012 WL 42899, at *9 (Tex.
App.—Fort Worth Jan. 5, 2012, no pet.) (mem. op.) (holding that even if
appellant’s deposition was considered, “we would conclude that it fails to raise a
genuine issue of material fact about whether appellant was discharged because
of her age”; appellant stated in her disposition that she had “no basis of fact” for
stating that employees who were allegedly treated differently were younger than
appellant). Because the result would be the same whether or not Exhibits 6
through 12 were excluded, Reed has failed to show that the allegedly erroneous
exclusion of Exhibits 6 through 12 probably resulted in an improper judgment and
that the judgment turns on the particular evidence excluded. See Tex. R. App. P.
44.1(a); Cmty. Initiatives, Inc. v. Chase Bank of Tex., 153 S.W.3d 270, 281–82
(Tex. App.—El Paso 2004, no pet.) (holding that exclusion of summary-judgment
evidence was harmless and not reversible).
                                        22
and was terminated, and West, who garnered employee complaints for foul

language and for not assigning any work to herself but was not demoted.

Because Reed provides no evidence to support her claims about Stanton, she

has not demonstrated that she and Stanton are similarly situated employees who

were treated differently under nearly identical circumstances.    With regard to

West, according to Reed’s non-excluded summary-judgment evidence, Ilse could

not substantiate the claim that West had used a curse word when she accused

an African-American employee of taking things from her desk, and scheduling

was not shown to be a task common to both Reed and West. This leaves only

one other claim in Reed’s non-excluded summary-judgment evidence that West

used foul language and exhibited a temper, which is not enough, standing alone,

to establish pretext.12 See Hill v. Sodexho Servs. of Tex., L.P., No. A-05-CA-

732-LY, 2007 WL 4234261, at *9 (W.D. Tex. Nov. 29, 2007) (report and

recommendation of the U.S. Mag. J.) (stating that single incident, standing alone,

was not enough to demonstrate pretext); see also Nichols v. Bennett Detective &


      12
          CCMC argues that the only thing that Reed ultimately relies on to
establish pretext is her opinion. Although Reed’s subjective beliefs regarding the
alleged discrimination and retaliation are sprinkled throughout her arguments, we
do not find any place in Reed’s summary- judgment response or her brief where
she relies on her opinion to establish pretext for her retaliation claim. However,
to the extent that Reed attempts to show pretext by relying on her subjective
belief that she was retaliated against based on her race, we agree with CCMC
that subjective beliefs are not admissible. See Aryain, 534 F.3d at 487 (stating
that plaintiff cannot show pretext simply by re-raising her otherwise non-
actionable allegations of retaliation—such an argument offers no more than the
plaintiff’s subjective belief that the defendant acted in a retaliatory manner on
multiple occasions).
                                       23
Protective Agency, Inc., 245 F. App’x 224, 230 (3rd Cir. 2007) (stating that while

evidence—involving a single incident in which employer treated a member of the

protected class differently from a non-member of the protected class—is

arguably sufficient to allow employee to make out a prima facie case of

discrimination, such evidence is not enough, standing alone, to support an

inference of discriminatory intent “at the pretext stage where the factual inquiry

into the alleged discriminatory motives of the employer has risen to a new level of

specificity”).

         We hold that CCMC satisfied its burden to establish as a matter of law a

legitimate, nondiscriminatory reason for demoting Reed. Furthermore, we hold

that Reed failed to raise a genuine issue concerning whether her demotion would

not have occurred but for her complaint to Morrow about alleged racial

discrimination. The trial court therefore did not err by granting CCMC’s motion

for summary judgment on Reed’s retaliation claim, and we overrule Reed’s third

issue.

                                   V. CONCLUSION

         Having overruled Reed’s three issues, we affirm the trial court’s judgment.


                                                     /s/ Sue Walker
                                                     SUE WALKER
                                                     JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: May 29, 2014


                                          24